Title: To George Washington from Lieutenant Colonel Pierre Regnier de Roussi, 24 March 1778
From: Regnier de Roussi, Pierre (Lieutenant Colonel)
To: Washington, George



Camp Valley forge March 24th 1778
May it please your ExcellencySir,

Not being able to sustain any Longer the Treatment I received from Colonel Henry B. Livingston; and that, which I am to receive, if obliged to make an other Campaign under his Command, I beg as the greatest favour, Your Excellency may bestow on me, to Exchange me to some other Regiment or to employ me, in some other Places (if there is any possibility) or else, to accord me a Discharge from the army, rather, than be obliged to live in a perpetual state of Dissention, and be under the power of a man, whose unbounded Pride and thirst, is, to Tirranise and overpower, by his untractable humour—all those under his Command.
Nor; that, my requring a Discharge, is by a disgust from the service. farr from it. Though I am a stranger, I have, since the beginning of this contest served with satisfaction, and have allwais being proud, of being a partaker in so Glorious a Cause, having done my endeavour, to promote happiness, to those subordinated to me, in the middle of Distresses.
But; when doing my best, to abbate Tiranny, I am myself, treated like a slave, I cant bear it no longer. I am with Respect of your Excellency the Most Hbe servt

P. Regnier Lt Col. 4th N. York Regt

